DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the communications filed on 17 December 2021.   Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method and device for presenting and controlling content on a display device.
 The prior arts fails to show individually or in combination the elements recited in independent claim 1.
Specifically, the prior art references fail to show, in part, “receiving a unique identifier of a content presentation system; generating a set of messages that includes a first command in a first format, a reference to a piece of content associated with a particular media playing application, an identifier that corresponds to the particular media playing application, and the unique identifier; communicating the generated set of messages to a server system configured to send, to the content presentation system based on the unique identifier, a second command in a second format, the second command being converted from the first command in the first format, wherein the second format is associated with the content presentation system and the second command corresponds to the first command; and causing the content presentation system to execute the second command based on the communication of the generated  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. Independent claims 8 and 16 include similar limitations to that of claim 1 and are also patentable over the cited prior art for at least the same reasons described above with respect to claim 1. At least by virtue of their dependency, the Examiner submits that the remaining claims are also patentable over the combination of the cited references.
Accordingly, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173